 
Exhibit 10.1
 


HIS CONVERTIBLE SECURED PROMISSORY NOTE AND THE SECURITIES THAT MAY BE ISSUED
UPON CONVERSION  HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS  AMENDED  ("SECURITIES ACT"), OR ANY STATE SECURITIES LAWS OR "BLUE
SKY" LAWS (COLLECTIVELY, THE "ACTS"), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE LENDER SATISFACTORY TO PAYOR
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACTS OR RECEIPT OF A NO-ACTION
LETTER FROM THE U.S. SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE
 

$500,000.00  Date: June 5, 2015  Denver, Colorado

 

--------------------------------------------------------------------------------



THIS PROMISSORY NOTE ("Note") is entered into as of June 5, 2015 (the "Effective
Date") by and between Clean Coal Technologies Inc., a Nevada corporation
("Payor"),  and CCTC Acquisition Partners LLC, a Colorado limited liability
company ("Lender"). Payor and Lender are hereafter sometimes referred to
individually as "Party" or collectively as "Parties."


Both Parties agree that there are significant advantages to the Parties entering
into this Note and providing the Advances (as defined below) in order to
commence the construction of Payor 's demonstration plant in Oklahoma
("Demonstration Plant") as soon as possible and funds advanced under this Note
will be used for this purpose as provided herein.  The amounts borrowed under
this Note are contemplated to be part of an interim step in connection with
completing a financing transaction between Payor and Lender (the "Additional
Financing"). The Additional Financing is subject to Payor, on the one hand, and
Lender and its affiliate, Black Diamond Financial Group LLC, on the other,
completing definitive documentation that will provide for the Additional
Financing. The Parties agree in good faith to negotiate final documents for this
transaction to conclusion as soon as possible, but no later than June 15, 2015
(the "Additional Financing Transaction Date").


AGREEMENT
 
FOR VALUE RECEIVED and subject to receipt of the Third Advance (defined below) ,
Payor hereby promises to pay to the order of Lender the total dollar amount of
FIVE HUNDRED THOUSAND and NO/100 ($500,000.00) (the "Principal Amount"),
together with interest on the then outstanding Principal Amount calculated from
the date hereof in accordance with the provisions  of this Note. The Principal
Amount shall be funded by Lender in accordance with
Section 2 hereof.


1.           Use of Proceeds.  Payor will use the Principal Amount primarily for
the development of the Development Plan and for working capital needs.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Advances.  Up to three separate advances may be made by Lender to
Payor in such amounts and on such dates as set forth below (collectively, the
"Advances"), with the Initial Advance (as defined below) having been made on May
13, 2015, the  Second  Advance  (as defined below) having been made on May 22,
2015, and the Third Advance (as defined below) being made as of the Effective
Date, and any additional Advances being  made  (as provided below) at the
discretion of Lender:


(i)           The amount of FIVE HUNDRED THOUSAND DOLLARS was advanced by Lender
to Payor or May 13, 2015 (the "Initial Advance");


(ii)          The amount of   FIVE HUNDRED THOUSAND DOLLARS was advanced by
Lender to Payor on May 22, 2015 ("Second Advance");


(iii)         The Principal Amount shall be advanced on the Effective Date (the
"Third Advance"); and


(iv)         Any further advances shall be at the discretion of the Lender upon
the request and consent of Payor.


3.           Interest.  Interest on the then outstanding unpaid Principal Amount
shall accrue at a monthly rate of 1.2% beginning on the Effective Date for the
Third Advance ("Interest"). Upon an Event of Default and as long as such Event
of Default continues, the Interest on this Note for the then outstanding unpaid
Principal Amount shall bear interest until paid at the lesser of (i) a monthly
rate of 1.7% or (ii) the highest interest rate for which Payor may legally
contract under applicable law.


4.           Payments.  All payments of Interest and the Principal Amount will
be in lawful money of the United States of America. The then outstanding
Principal Amount made by Lender to Payor and the accrued Interest thereon shall
be payable in a single installment at the Maturity Date or shall be deemed paid
in full and this Note shall be cancelled upon the required conversion of this
Note as set forth in Section 6(a). Upon any such payment  on the Maturity Date
(as defined below) or conversion of the Note, the obligations of Payor under
this Note shall be fully satisfied and the Note cancelled as contemplated by
Section 12- hereof. This Note may be prepaid at any time at the option of Payor.


5.           Security.  As of the closing of the First Advance, Payor granted to
Lender a first priority security interest in and to all of the right, title and
interest of Payor in its equipment and the Demonstration Plant for the First
Advance ("Security Interest"), which Security Interest shall be evidenced by a
UCC filing reasonably acceptable to Lender. The Security Interest shall also
serve as collateral for the Second Advance in accordance with the terms
hereof.  As  of  the Effective Date of this Note for the Third Advance, Payor
shall also grant to Lender a first priority Security Interest in and to all of
the right title, and interest of the Payor in its intellectual property
(the  "IP  Security  Interest"),  which security interest shall be evidenced by a UCC filing
reasonably acceptable to Lender. The Security Interest and the IP Security
Interest apply to all funds advanced by Lender to Payor for the First Advance,
the Second Advance and the Third Advance. Notwithstanding the foregoing,
should the Lender elect not to go forward with the


 
2

--------------------------------------------------------------------------------

 


Additional Financing, the Lender will agree to subordinate its Security Interest
in the IP owned by the Payor in an amount up to $10,000,000. For the avoidance
of doubt, all security interests granted to Lender hereunder shall be cancelled
immediately upon the conversion of all debt under this Note into equity
securities of Payor or upon repayment of this Note.


6.           Conversion and Maturity Date.


(a)    Conversion.  Upon consummation of the Additional Financing, the
outstanding Principal Amount, plus the accrued interest thereon, shall
automatically convert into a three year 12% convertible notes issued at 91% or
par value or $910 per $1,000.00 note. The face amount of such note will be
convertible during its term into units of Payor, with each unit consisting of
one common share of Payor and one three-year share purchase warrant for a common
share at a strike price of $.10 per share. Such conversion shall be calculated
as though the aggregate dollar amount of the outstanding Principal Amount made
and any accrued Interest thereon were a cash investment in the Payor 's
securities to be sold in the Additional Financing.


(b)    Maturity Date.  Except as provided in Section 7 hereof and unless earlier
converted pursuant to Section 6(a), the outstanding Principal Amount made to
Payor, plus the accrued Interest thereon , shall be due and payable by Payor to
Lender on the six month anniversary of the date of this Note (the "Maturity
Date"). If the Maturity Date shall fall on a holiday or weekend or other date in
which financial institutions are not open for business in New York, New York,
then the Maturity Date shall be the next business day when such institutions are
open for business.


7.           Failure to Close.  Should the Parties fail to consummate the
Additional Financing by the Additional Financing Transaction Date due to Payor
consummating  a  financing transaction with an unaffiliated third party
("Termination Event"), then upon written notice  of Lender (the
"Acceleration  Notice") all of the then outstanding Principal Amount, plus
accrued Interest thereon shall become immediately due and payable
by  Payor  to  Lender  (the "Acceleration  Payment") .


8.           Events of Default.


(a)    Definition.   For the purpose of this Note, an "Event of Default" will be
deemed to have occurred if:


(i)           Payor fails to pay within five (5) days after the Maturity Date or
as contemplated by Section 7 hereof.


(ii)          Payor fails in any respect to perform or observe any other
material provision contained in this Note and such failure continues for a
period of fifteen (15) days after written notice by Lender of such failure;


(iii)         (A) Payor (1) makes an assignment for the benefit of creditors; or
(2) files a petition or makes an application to any tribunal for the appointment
of a custodian,
trustee,  receiver or liquidator, or commences any proceeding relating to Payor under any


 
3

--------------------------------------------------------------------------------

 


bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or (B) an involuntary
petition or application is filed, or any such proceeding is commenced, against
Payor and either (x) Payor by any act indicates Payor's approval thereof,
consents thereto or acquiesces therein or (y) such petition, application or
proceeding is not dismissed within sixty (60) days.


(b)    Consequences of Events of Default.


(i)           If an Event of Default (other than the type described in Section
8(a)(iii) hereof) occurs, Lender may declare, by written notice of an Event of
Default given to Payor, the entire outstanding Principal Amount of this Note,
together with all accrued, unpaid Interest thereon and any other amounts due
hereunder, immediately due and payable , and Lender may otherwise exercise any
and all rights as set forth in this Note.


(ii)           If an Event of Default of the type described in Section 8(a)(iii)
hereof occurs, then all of the outstanding Principal Amount of this Note,
together  with  all accrued, unpaid interest thereon and any other amounts due
hereunder, shall automatically be immediately due and payable without any
further action on the part of Lender, and Lender otherwise may exercise any and
all rights as set forth in this Note.


9.           Representations and Warranties of Payor.  Payor hereby represents
and warrants to Lender on the Effective Date and on the date of each Advance
that:


(a)    Payor is a validly existing corporation under the laws of the State of
Nevada and has the power and authority to execute and deliver this Note.


(b)    All action on the part of Payor necessary for the authorization of Payor
to execute and deliver this Note has been taken. No consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by
Payor in connection with the execution and delivery of this Note by Payor.


(c)    This Note has been duly executed by Payor and constitutes the legal,
valid and binding obligation of Payor, enforceable against
Payor  in  accordance  with  its terms, subject, as to enforcement of remedies,
to the discretion of courts in awarding equitable relief and to
applicable  bankruptcy, reorganization , insolvency , moratorium and similar
laws affecting the rights of creditors generally.


(d)    Payor is not currently in negotiation with any third parties , nor will
Payor enter into any negotiations with any third parties, for funding the
construction of the Demonstration Plant, unless and until the first to occur of
either (i) one or more of the Advances are not made as contemplated by Section 2
hereof, (ii) the Parties cease good faith negotiations of definitive
documentation for the Additional Financing or (iii) the failure to consummate
the  Additional Financing by the Additional Financing Transaction Date.
 
 
4

--------------------------------------------------------------------------------

 
 
10.          Representations and Warranties of Lender. By acceptance of this
Note, Lender hereby represents and warrants to Payor on the Effective Date and
on the date of each Advance that:


(a)    Lender is a validly existing limited liability company under the laws of
the State of [Colorado] and has the power and authority to execute and deliver
this Note.


(b)    All action on the part of Lender necessary for the authorization of
Lender execute and deliver this Note has been taken. No consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by
Lender in connection with the execution and delivery of this Note by Lender.


(c)    This Note has been duly executed by Lender and constitutes the legal,
valid and binding obligation of Lender, enforceable against Lender in accordance
with its terms, subject, as to enforcement of remedies, to the discretion of
courts in  awarding equitable relief and to applicable bankruptcy ,
reorganization , insolvency , moratorium and similar laws affecting the rights
of creditors generally .


(d)    Other than the conversion contemplated by Section 6(a) hereof , it is the
present intention of Lender to acquire the Note for Lender 's own account and
that the Note is being or will be acquired by Lender for the purpose of making
the loan and not with a view to distribution.


(e)    Lender understands that the information provided by Lender and its
members in connection with this Note are being relied upon by Payor for an
exemption under federal and state securities laws. All information Lender has
provided to Payor is correct and complete as of the date set forth on the
signature page hereof and if there should be any adverse change in such
information, Lender shall immediately provide Payor with such updated
information.


(f)     Lender and each of its members is an "accredited investor" as defined in
the regulations of the U.S. Securities and Exchange Commission pursuant to the
Securities Act. No "Bad Actor" disqualifying event described in Rule
506(d)(l)(i) to  (viii) of the Securities Act is applicable to Lender , its
members or any of their respective affiliates.


(g)    Lender acknowledges that it has received and reviewed the business and
financial information that it deemed necessary to make this loan to Payor.


(h)    Lender has sought such accounting, legal and tax advice as Lender has
considered necessary to make an informed decision with respect to the making of
the loan, and Lender has taken all the steps it deems necessary to evaluate the
merits and risks of making the loan to Payor.


(i)     Lender is not making the loan to Payor as a result  of  any
advertisement, article,
notice or other communication regarding Payor published in any


 
5

--------------------------------------------------------------------------------

 
 
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general advertisement or general
solicitation.


(j)     Lender acknowledges that no representations or warranties have been made
to Lender by Payor, or any officer, employee, agent, affiliate or subsidiary of
Payor other than the representations contained in this Note, and in making the
loan to Payor hereunder, Lender is not relying upon any representations.


(k)    Lender and each of its members have the financial ability to bear the
economic risk of Lender's loan, including but not limited to a total loss of the
principal loaned to Payor and limited transferability of the Note, and Lender
has adequate means for providing for Lender 's current needs and personal
contingencies and Lender has no need for liquidity with respect to the loan made
to Payor.


(1)    Lender acknowledges that Payor's business is speculative and has not
commenced commercial operations and repayment of this Note will be based on
Payor's ability to establish the commercial viability of its technology among
other matters. Lender further understands that (i) its loan to Payor involves a
high degree of risk , (ii) no representation is being made as to the business or
prospects of Payor , (iii) no representation is being made as to any projections
or estimates delivered to or made available to Lender (or any of Lender's
affiliates or representatives) of Payor future assets, liabilities,
stockholders' equity, regulatory capital ratios, net interest income, net income
or any component of any of the foregoing or any ratios derived therefrom and
(iv) there is no assurance that Payor's technology will test and work as
contemplated or that it will be commercially viable.


(m)   Lender and its manager have carefully considered and have, to the extent
Lender believes such discussion necessary, discussed
with  Lender's  professional legal, tax and financial advisers the suitability
of making a loan to Payor and believes that making the loan is suitable for
Lender's and its members particular financial situation.


(n)    Lender understands that a sale or transfer of this Note is restricted by
applicable federal and state securities laws and the provisions of this Note.


(o)    Lender acknowledges it, its  members, affiliates  and  representatives
are aware, and that the United States securities laws prohibit any person who
has received from Payor material , non-public information concerning the matters
which are the subject of an investment in the Note from purchasing or
selling  securities of Payor or from communicating such information to any other
person or entity under circumstances in which it is reasonably foreseeable that
such person or entity is likely to purchase or sell such securities. Lender, its
members, affiliates and its representatives shall comply with such laws as they
relate Payor confidential information and its securities. Neither Lender nor its
manager is aware of any violations of United States securities laws relating
purchases and sales of Payor securities by Lender or any of its members or their
respective affiliates.


(p)    The foregoing representations and warranties shall survive the execution
and delivery of this Note.


 
6

--------------------------------------------------------------------------------

 
 
11.          Amendment and Waiver.  Except as otherwise expressly provided
herein, the provisions of this Note may be amended only by a written instrument
signed by both Lender and Payor. Payor may take any action herein prohibited or
omit to perform any act herein required to be performed by Payor, only if Payor
has obtained the written consent of Lender.


12.          Cancellation.  After all obligations for the payment of money
arising under this Note have been paid in full or conversion of this Note has
occurred (whichever occurs first), this Note will be promptly surrendered to
Payor for cancellation.


13.          Costs of Enforcement.  Subject to Section 15 below, Payor agrees to
pay, and to indemnify and hold harmless Lender from, against and for any and all
liabilities, obligations, claims, damages, actions, penalties, causes of action,
losses, judgments,  suits, costs, expenses and disbursements, including without
limitation, reasonable attorneys' fees, incurred or arising in connection with
(i) a breach of representations and warranties in Section 10 hereof or (ii) the
enforcement by Lender of its rights under this Note. Lender and its manager
agrees to pay , and to indemnify and hold harmless Payor from, against and  for
any and all liabilities, obligations, claims, damages, actions, penalties,
causes of action, losses, judgments, suits, costs, expenses and disbursements,
including without limitation, reasonable attorneys ' fees, incurred or arising
in connection with a breach of representations and warranties in Section 11
hereof.


14.          Waiver of Presentment, Demand and Dishonor.


(a)    Payor hereby waives presentment for payment, protest, demand, notice of
protest, notice of nonpayment and diligence with respect to this Note.


(b)    No failure on the part of Lender to exercise any right or remedy
hereunder with respect to Payor, whether before or after the happening of an
Event of Default, shall constitute waiver of any such Event of Default or of any
other Event of Default by Lender. No failure to accelerate the debt of Payor
evidenced hereby by reason of an Event of Default or indulgence granted from
time to time shall be construed to be a waiver of the right to insist upon
prompt payment thereafter; or shall be deemed to be a novation of this Note or a
reinstatement of such debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right Lender may have, whether by the laws of the state governing this
Note, by agreement or otherwise; and Payor hereby expressly waives the benefit
of any statute or rule of law or equity that would produce a result contrary to
or in conflict with the foregoing.


(c)    Payor does not waive or renounce any rights to the benefits of any
statute of limitations or any moratorium, appraisement , exemption , or
homestead now provided or that hereafter may be provided by any federal or
applicable state statute, including but not limited to exemptions provided by or
allowed under the Bankruptcy Code of 1978, as amended , both as to Payor and as
to all of Payor 's property , whether real or personal , against the enforcement
and collection of the obligations evidenced by this Note and any and all
extensions, renewals, and modifications hereof.


 
7

--------------------------------------------------------------------------------

 
 
15.          Usury. Payor and Lender intend that the obligations evidenced by
this Note conform strictly to the applicable usury laws from time to time in
force. All agreements between Payor and Lender, whether now existing or
hereafter arising and whether oral or written, hereby are expressly limited so
that in no contingency or event whatsoever , whether by acceleration of maturity
hereof or otherwise , shall the amount paid or agreed to be paid to Lender, or
collected by Lender, by or on behalf of Payor for the use, forbearance or
detention of the money to be loaned to Payor hereunder or otherwise, or for the
payment or performance of any covenant or obligation contained herein of Payor
to Lender, or in any other document evidencing, securing or pertaining to such
indebtedness evidenced hereby, exceed the maximum amount  permissible under
applicable usury law. If under any circumstances whatsoever, fulfillment of any
provision thereof or any other document, at the time performance of such
provisions shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity and if under any circumstances Lender ever
shall receive from or on behalf of Payor an amount deemed interest, by
applicable law, which would exceed the highest lawful rate such amount that
would be excessive interest under applicable usury laws shall be applied to the
reduction of Payor 's principal amount owing hereunder and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
and such other indebtedness, the excess shall be deemed to have been a payment
made by mistake and shall be refunded to Payor or to any other person making
such payment on Payor 's behalf.


16.          Governing Law.  The validity, construction and interpretation of
this Note will be governed by and construed in accordance with the internal laws
of the State of Colorado.


17.          Conflict of Terms.  If and to the extent that there are any
discrepancies between the provisions of this Note and any other document
securing or pertaining to the indebtedness evidenced by this Note, the
provisions of this Note shall control. The Parties acknowledge that the
confidentiality agreement dated February 19, 2015 shall continue to be in full
force and effect and be applicable to the Parties hereto.


18.          Notice.  For the purpose of this Note, notices and all other
communications provided for in this Note shall be in writing and shall be given
to:
 

If Payor:     
Clean Coal Technologies, Inc.
295 Madison Avenue, 12th Floor
New York, New York 10017
Attention:  Robin Eves, President and Chief Executive Officer
Facsimile:
    with a copy to: 
Squire Patton Boggs (US) LLP
2550 M Street, NW
Washington DC, 20037
Facsimile: (202) 457-6315
Attention: Jonathan Pavony

 
 
8

--------------------------------------------------------------------------------

 


 

If to Lender:  
CCTC Acquisition Partners LLC
c/o Black Diamond Financial Group LLC
1610 Wynkoop Street, Suite 400
Denver, Colorado 80202
Attn: Patrick Imeson
     with a copy to:
Carver Schwarz McNab Kamper & Forbes, LLC
1600 Stout Street
Hudsons Bay Centre
Suite 1700
Denver, Colorado 80202
Telephone (303) 893- 1825
Fax number (303) 893-1829
Attention: Chris Kamper, Esq.


 
Either Party may change its address by providing notice to the other Party in
accordance herewith. Each such notice or other communication shall be effective
(i) if given by prepaid overnight courier, upon receipt, or (ii) if given by
United States mail, postage prepaid, return receipt requested, the later of
actual receipt or three (3) business days after deposit with the United States
postal service; provided that notice of change of address shall be effective
only upon actual receipt.


19.          Assignment.  Absent the prior written consent of the other party
hereto, this Note shall not be assignable by Payor or Lender.








[Signature Page Follows]

 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Payor has executed and delivered this Promissory Note on the
date first above written.




CLEAN COAL TECHNOLOGIES INC.


   /s/ Robin Eves                                       
By: Robin Eves
Title: Chief Executive Officer






Lender has agreed to the terms of this Note on this 5th day of June 2015.


CCTC ACQUISITION PARTNERS LLC




   /s/ Patrick Imeson                                     
By:
Title:

 